                   Case 20-10691       Doc 249     Filed 09/09/21     Page 1 of 9




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND

                                               )
In re:                                         )
                                               )
Zachair, Ltd.,                                 )       Case No.: 20-10691-TJC
                                               )
                        Debtor.                )       Chapter 11
                                               )

                    MOTION FOR APPROVAL OF SETTLEMENT AND
              PLAN SUPPORT AGREEMENT UNDER BANKRUPTCY RULE 9019

         Zachair, Ltd. (“Zachair” or “Debtor”), the debtor and debtor-in-possession in the above-

captioned case, by and through his counsel, pursuant to Sections 105(a) and 363 of the Bankruptcy

Code, and Rule 9019 of the Federal Rules of Bankruptcy Procedure, hereby submits this motion

(the “Motion”) for entry of an order approving the Settlement and Plan Support Agreement, dated

September 8, 2021 (the “Agreement”), which is attached hereto as Exhibit A, among Zachair, Dr.

Nabil Asterbadi (“Asterbadi”, and together with Zachair, the “Zachair Parties”), PD Hyde Field

LLC (“PD Hyde”), and Watt Companies, Inc. (“Watt”, and together with PD Hyde, the “PD

Parties”). In support of the Motion, the Debtor respectfully states as follows:

                                            Jurisdiction

         1.      This Court has jurisdiction to consider this motion pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.      The Bankruptcy Court has the authority to grant the relief requested herein pursuant

to Sections 105(a) and 363 of the Bankruptcy Code, and Bankruptcy Rule 9019(a).
                  Case 20-10691      Doc 249     Filed 09/09/21     Page 2 of 9




                                          Background

           3.   On January 17, 2020 (the “Petition Date”), the Debtor commenced a voluntary case

under chapter 11 of the Bankruptcy Code. The Debtor is authorized to operate its business and

manage its properties as debtor-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request for the appointment of a trustee or an examiner has been made in

this chapter 11 case.

           4.   Prior to the Petition Date, Zachair and WV/B Palisades Development LLC

(“WV/B”) entered into a Real Estate Sale Contract dated as of March 22, 2013 (as subsequently

amended, the “PD Sale Contract”). WV/B assigned its rights under the PD Sale Contract to PD

Hyde pursuant to Assignment of Real Estate Sale Contract dated November 9, 2015.

           5.   The PD Sale Contract provided for Zachair’s sale to PD Hyde of approximately

423.45 acres of real property located in Prince George’s County, Maryland (the “Property”), more

fully described in Exhibit A to the Amended Order (A) Approving the Stale of the Debtor’s

Property Free and Clear of Liens, Claims, Interests and Encumbrances, (B) Approving the Sales

Contract, (C) Approving Bid Procedures, (D) Scheduling Bid Deadline, Auction and Sale Hearing,

(E) Approving Form and Manner of Notice Thereof, and (F) Granting Certain Related Relief

[Docket No. 235] (the “Sale Order”).

           6.   Disputes arose under the PD Sale Contract and PD Hyde filed a complaint (the

“Complaint”) against the Zachair Parties in the Circuit Court for Prince George’s County,

Maryland, case no. 18-42893 (the “Circuit Court Case”). The Zachair Parties dispute the assertions

in the Complaint, and believe that, if litigated, Zachair would assert counterclaims against the PD

Parties.

                                                2
                 Case 20-10691      Doc 249     Filed 09/09/21     Page 3 of 9




       7.     In connection with the Circuit Court Case, PD filed a lis pendens on the Property.

Pursuant to the requirements of the Sale Order, PD Hyde has released the lis pendens.

       8.     On or about May 20, 2020, PD Hyde filed proof of claim no. 18-1 (the “PD Proof

of Claim”) in the Bankruptcy Case for a claim in the aggregate amount of $5,617,818.00, asserting

that $1,200,000.00 of such claim is secured and the remainder is unsecured non-priority claim.

       9.     On June 11, 2021, Zachair filed Debtor’s Motion for an Order (A) Approving the

Stale of the Debtor’s Property Free and Clear of Liens, Claims, Interests and Encumbrances, (B)

Approving the Sales Contract, (C) Approving Bid Procedures, (D) Scheduling Bid Deadline,

Auction and Sale Hearing, (E) Approving Form and Manner of Notice Thereof, and (F) Granting

Certain Related Relief [Docket No. 215] (the “Sale and Bid Procedure Motion”). Among other

relief, the Sale and Bid Procedure Motion sought preliminary approval of a Real Estate Sales

Contract dated June 1, 2021, between Zachair as seller, and JP Land Holdings, LLC as purchaser

attached as Exhibit B to the Sale and Bid Procedure Motion (as may be amended, the “JP Sale

Contract”). On July 26, 2021, the Court entered its order granting the Sale and Bid Procedure

Motion. See Docket No. 234.

       10.    On June 28, 2021, Zachair filed the Debtor’s Plan of Reorganization [Docket No.

224 and Disclosure Statement with Respect to Debtor’s Plan of Reorganization [Docket No. 225].

As contemplated in the Plan and Disclosure Statement, and to facilitate confirmation and

consummation of the Plan, Zachair is seeking a commitment for a loan in an amount not less than

$7,550,000 (net of lender’s points, fees, prepaid interest, escrows and closing costs) to provide

funds for payments under the Plan (“Exit Financing”). To that end, on August 23, 2021, the Debtor

filed the Debtors’ Motion for Order (A) Authorizing and Approving the Term Sheet and Payment

                                               3
                  Case 20-10691       Doc 249     Filed 09/09/21    Page 4 of 9




of Fees With Regard To Exit Financing; (B) Granting Super-Priority Claim; and (C) Granting

Related Relief [Docket No. 241].

          11.   On September 8, 2021, the Debtor filed its Debtor’s First Amended Plan of

Reorganization [Docket No. 245] ] (as may be further amended, the “Plan”), and its First Amended

Disclosure Statement With Respect to Debtor’s First Amended Plan of Reorganization [Docket

No. 246] (as may be further amended, the “Disclosure Statement”).

          12.   After substantial discussions and arms-length negotiations conducted in good faith,

the Zachair Parties and the PD Parties (collectively, the “Parties”) entered into the Agreement

(Exhibit A). The Parties desire to settle and resolve the disputes described above on the terms set

forth in the Agreement, subject to the Court’s approval pursuant to this Motion.

                               Material Terms of the Agreement

          13.   The material terms of the Agreement are summarized in the following table. In the

event of any inconsistency between this summary and the Agreement, the Agreement will govern.

Item                            Description
Parties                    Zachair and Dr. Asterbadi (the “Zachair Parties”), and PD Hyde
                           LLC and Watt Companies, Inc. (the “PD Parties”). Watt or a
                           subsidiary is the manager of PD Hyde.
PD Proof of Claim          Effective on the Approval Date (as defined in the Agreement), PD
                           Hyde shall have an allowed non-priority unsecured claim in the
                           amount of $3,200,000.00.
Treatment of PD Proof of If the Debtor succeeds in obtaining Exit Financing and if the Exit
Claim if Exit Financing is Financing is funded prior to the end of 2021, the Debtor shall pay
Obtained                   $1,600,000 to PD Hyde concurrently with the funding of such
                           financing, and shall pay an additional $500,000 to PD Hyde
                           concurrently with the Debtor’s receipt of the second installment
                           payment due under the Note, as such term is defined in the JP Sales
                           Contract (as defined in the Agreement). Such payments will be in
                           satisfaction of PD Hyde’s claim.



                                                 4
                 Case 20-10691      Doc 249        Filed 09/09/21   Page 5 of 9




Treatment of PD Proof of If the Debtor does not arrange and consummate Exit Financing, the
Claim if Exit Financing is Debtor shall pay the PD Proof of Claim in full, pari passu with the
Not Obtained               payment of principal to other allowed general unsecured claims.
Interest                   No interest shall accrue or be payable with respect to the PD Proof
                           of Claim.
Documents and Entitlements Not later than five (5) business days following the Approval Date
                           (as defined in the Agreement), the PD Parties shall deliver to the
                           Debtor all plans, drawings, documents, permits, entitlements,
                           appraisal reports, marketing materials, communications with
                           builders and other materials relating to the Property.
Releases                   On the Approval Date, the Zachair Parties and the PD Parties will
                           be deemed to have generally released all claims, known and
                           unknown, against each other and their respective affiliates, agents,
                           employees, managers, officers, directors, owners, servants,
                           representatives, attorneys, accountants, predecessors, successors,
                           assigns, spouses, heirs, and legatees, other than claims expressly
                           preserved under the Settlement Agreement.
Circuit Court Case         The Circuit Court Case shall be dismissed with prejudice within 10
                           days after entry of the Approval Order (as defined in the
                           Agreement).
Plan Support               PD Hyde shall vote in favor of any plan proposed by the Debtor that
                           implements and is consistent with the terms of the Agreement.
Bankruptcy Court Approval The Agreement is subject to approval by the Bankruptcy Court and
                           shall not be effective until the entry of an order by the Bankruptcy
                           Court approving this Agreement, and expiration of any stay of such
                           order.

                                       Relief Requested

       14.    Through this Motion, the Debtor respectfully requests the entry of an order

approving the Agreement and authorizing the Debtor to take any and all other necessary actions to

effectuate the Agreement as provided for herein.

                                        Basis for Relief

       15.    Section 105(a) of the Bankruptcy Code provides, in pertinent part, that “[t]he court

may issue any order . . . necessary or appropriate to carry out the provisions of [the Bankruptcy

Code].” Bankruptcy Rule 9019(a) further provides that, “[o]n motion by the trustee and after

notice and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P.
                                             5
                 Case 20-10691       Doc 249     Filed 09/09/21     Page 6 of 9




9019(a). Compromises and settlements “are a normal part of a bankruptcy case.” Plaza at Latham

Assocs. v. Citicorp N. Am., Inc., 150 B.R. 507, 514 (N.D.N.Y. 1993); Nussbaum v. United States

(In re Smith), 210 B.R. 689, 692 (Bankr. D. Md. 1997) (same).

       16.     The decision whether to approve a compromise under Bankruptcy Rule 9019 is left

to the discretion of the Court, which must determine if the compromise or settlement is fair and

equitable. See In re Frye, 216 B.R. 166, 174 (Bankr. E.D. Va. 1997); In re Marvel Entm’t Group,

Inc., 222 B.R. 243 (D. Del. 1998). The Court is not required to conduct a “mini-trial” of the

underlying case, but instead must only decide whether the proposed settlement falls “below the

lowest point in the range of reasonableness.” In re Austin, 186 B.R. 397, 400 (Bankr. E.D. Va.

1995) (citations omitted). See United States of America ex rel. Rahman v. Oncology Associates,

PC, 269 B.R. 139, 153 (D. Md. 2001).

       17.     The best interests of the estate are well served by approval of the Agreement. The

Agreement provides for the allowance of the PD Proof of Claim in the amount of $3,200,000,which

represents a $2,417,818 reduction in the amount of the PD Proof of Claim. The Agreement waives

interest under the PD Proof of Claim, which is significant in that the Debtor appears to be solvent

and payment of interest likely would be required.        The Agreement provides an additional

$1,100,000 discount in the event that the Debtor is able to arrange Exit Financing. The Agreement

also provides that the PD Proof of Claim will be allowed solely as a general unsecured claim,

eliminating issues and complexities arising from PD Hyde’s assertion that its claim is secured in

part. In addition to the economic compromises, the Agreement requires PD Hyde to deliver

various studies and related materials regarding the Debtor’s Property, which is expected to be

helpful in consummating the sale of the Property. Importantly, the settlement eliminates the risk,

                                                6
                 Case 20-10691        Doc 249      Filed 09/09/21     Page 7 of 9




delay and sizeable expense of continued litigation. The Debtor firmly believes that the settlement

will facilitate confirmation of the Debtor’s chapter 11 plan.

       18.     The Agreement represents a sound exercise of the Debtor’s business judgment and

is justified under the circumstances because the benefits of such relief are significant.

       19.     For all of the reasons identified herein, the Debtor respectfully submits that the

relevant considerations under Bankruptcy Rule 9019 and sections 105(a) and 363 of the

Bankruptcy Code support approving the relief requested herein.

                                         Notice of Motion

       20.     Bankruptcy Rule 9019(a) provides that a Court may approve a compromise or

settlement “after notice and a hearing.” Bankruptcy Rule 2002(a)(3) provides a twenty-one (21)

days-notice by mail of the hearing to approve a compromise or settlement of a controversy, unless

the Court approves a shortening of the notice period. A separate notice of this motion and the

hearing hereon shall be filed and served in accord with Bankruptcy Rule 2002.

                                          Waiver of Stay

       21.     The Debtor believes that the order approving the Motion should become effective

immediately upon its entry and that any stay of its effectiveness as may be imposed under the

Bankruptcy Rules, including without limitation under Bankruptcy Rule 6004(h), should be waived.

Waiver of such stays will enhance the prospects of confirming the Debtor’s Plan, and providing

for prompt payment of creditors.

                                Waiver of Memorandum of Law

       22.     Pursuant to Local Bankruptcy Rule 9013-2, and because there are no novel issues

of law presented in the motion and all applicable authority is set forth herein, the Debtor

                                                  7
                 Case 20-10691      Doc 249     Filed 09/09/21     Page 8 of 9




respectfully requests that the Court waive the requirement that a motion be accompanied by a

separate written memorandum of fact and law.

       WHEREFORE, the Debtor requests the entry of an order, substantially in the form

annexed to this Motion as Exhibit B, approving and authorizing the Parties to enter into the

Agreement, and granting such other and further relief as the Court deems just and proper.

Dated: September 9, 2021                    /s/ Bradford F. Englander
                                            Whiteford, Taylor & Preston, LLP
                                            Bradford F. Englander, Esq., Bar No. 11951
                                            3190 Fairview Park Drive, Suite 800
                                            Falls Church, Virginia 22042
                                            Telephone: (703) 280-9081
                                            Facsimile: (703) 280-3370
                                            Email: benglander@wtplaw.com

                                            Counsel for the Debtor




                                               8
                 Case 20-10691       Doc 249      Filed 09/09/21     Page 9 of 9




                                CERTIFICATE OF SERVICE

        I hereby certify that on September 9, 2021, I reviewed the Court’s CM/ECF system and it
reports that an electronic copy of the foregoing Motion will be served electronically by the Court’s
CM/ECF system on the following parties:

       Bradford F. Englander benglander@wtplaw.com, rodom@wtplaw.com
       Nancy D. Greene ndg@ndglaw.com
       Bruce W. Henry bwh@henrylaw.com,
       kmo@henrylaw.com;jtm@henrylaw.com;mbp@henrylaw.com
       Patrick J. Kearney pkearney@sgrwlaw.com, jnam@sgrwlaw.com
       Nicole C. Kenworthy bdept@mrrlaw.net
       Michael J. Klima bankruptcy@peroutkalaw.com
       Michael J. Lichtenstein mjl@shulmanrogers.com, tlockwood@shulmanrogers.com
       Jeffery Thomas Martin jtm@henrylaw.com, mbp@henrylaw.com
       M. Evan Meyers bdept@mrrlaw.net
       Kevin M. O'Donnell kmo@henrylaw.com, mbp@henrylaw.com;jtm@henrylaw.com
       L. Jeanette Rice Jeanette.Rice@usdoj.gov, USTPRegion04.GB.ECF@USDOJ.GOV
       Jeffrey L. Tarkenton Jeffrey.tarkenton@wbd-us.com, beverly.saint@wbd-
       us.com;cathy.hinger@wbd-us.com;mnemith@wbd-us.com;rahul.tilva@wbd-us.com
       US Trustee - Greenbelt USTPRegion04.GB.ECF@USDOJ.GOV
       Jacob Christian Zweig jzweig@evanspetree.com, crecord@evanspetree.com



                                                     /s/ Jae Won Ha
                                                     Counsel




                                                 9
